Citation Nr: 0008313	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  94-45 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from October 1968 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
the appellant's application to reopen the previously denied 
claim of service connection for a low back disorder.  He 
disagreed and this appeal ensued.  The Board remanded the 
claim in November 1996 for further development of the record.  


FINDINGS OF FACT

1.  The additional evidence concerning a low back disorder, 
received into the record after January 1972, is new, 
probative, and material, as it bears directly and 
substantially on the specific matter at hand.  

2.  Competent evidence has been submitted linking the 
appellant's post-service findings of low back disorder to in-
service injury.  

3.  His spondylolysis of L5 with spondylolisthesis likely 
preexisted service, but underwent increase in disability 
during active service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim of service connection for a low back disorder 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Resolving the benefit of the doubt in the appellant's 
favor, his preexisting spondylolysis of L5 with 
spondylolisthesis was aggravated in active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By January 1972 rating decision, the RO denied the 
appellant's claim of service connection for a low back 
disorder.  The RO notified him of that decision in January 
1972.  The rating decision became final at the expiration of 
the one-year period following notice thereof, as the 
appellant did not file a notice of disagreement within that 
time period.  38 C.F.R. §§ 3.104(a), 20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  VA must 
(1) determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since January 1972 the record includes VA and 
private clinical, hospital, and examination records showing 
continuing low back symptomatology, as well as the 
appellant's testimony at a November 1993 hearing.  This 
additional evidence constitutes new and material as it may 
provide a more complete picture of the circumstances 
surrounding the origin of the claimed disability.  The 
application to reopen the claim, previously denied in the 
January 1972 rating decision, is therefore granted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting injury 
or disease will be considered to have been aggravated by 
active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to to the natural progress 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim may also be well grounded if the condition is observed 
during service or during any applicable presumptive period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

Prior to determining whether the claim is well grounded, the 
Board must address a conflict between the appellant's 
contentions at the time of the January 1972 rating decision 
and his current assertions.  Before the RO in January 1972, 
the appellant argued that he injured his back during service, 
but did not seek treatment for any residuals of the injury.  
Now, he maintains that he injured his back prior to service 
(at the age of 10) when he fell from a porch, an event he did 
not report at the time of the January 1972 adjudication.  His 
more recent contentions raise a concern over whether a low 
back disorder existed prior to service.  This matter appears 
to have been resolved by recent VA medical opinion furnished 
in March 1997 pursuant to the Board's prior remand.  

The appellant will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 U.S.C.A. § 3.304(b).  The 
October 1968 service entrance examination is silent as to any 
complaints, notations, or findings of a low back disorder or 
a history of such a disorder.  Thus, he is considered to have 
been in sound condition when he entered service, unless the 
record includes clear and unmistakable (obvious or manifest) 
evidence to the contrary.  The evidence suggesting an injury 
prior to service is the appellant's own testimony at a 
November 1993 hearing.  That testimony is supported by the 
most recent, March 1997 VA medical opinion to the effect that 
the spondylolysis at L5 with spondylolisthesis was a 
preexisting condition at the time of entrance into the 
service and probably occurred with the fall he sustained as a 
child.  This evidence cannot be ignored and it appears to 
clearly and unmistakably contradict the statutory presumption 
of soundness.  Thus, the current record strongly indicates 
that the appellant had a low back disorder prior to his 
entrance into active military service.  

As to whether the claim is well grounded, the record includes 
VA examination and clinical records in August 1992, March 
1996, and March 1997 showing a diagnosis of spondylolysis at 
L5 with spondylolisthesis and mild radiculopathy in the feet 
which satisfies the first element of a well-grounded claim.  
Although the service medical records are silent as to any low 
back symptomatology or treatment, the appellant contends that 
he injured his back in service.  Because the truthfulness of 
this testimony must be presumed when determining whether a 
claim is well grounded, it constitutes lay evidence 
satisfying the second element of a well-grounded claim.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).  As for the third element, 
requiring competent medical evidence linking the post-service 
findings to service, the record includes a July 1971 private, 
employer-sponsored X-ray report noting L5-S1 
spondylolisthesis slippage and L5 pars defects.  This finding 
is consistent with an August 1975 X-ray, the August 1992 VA 
X-ray, and the March 1996 VA examination, all of which also 
found L5-S1 spondylolisthesis.  This series of evidence 
suggests a continuity of symptomatology satisfying the third 
and final element of a well-grounded claim.  

Because the claim is well grounded, VA has a statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  In this regard, the RO acted 
in compliance with the Board's November 1996 remand 
directives, and satisfied the duty to assist.  38 C.F.R. 
§ 5107(a).  

With the claim well grounded and assistance provided to the 
appellant, the Board may now turn to the merits of the claim.  
As noted above, the March 1996 VA examination report found 
L5-S1 spondylolisthesis.  That finding is consistent with 
several findings extending back in time to immediately after 
the appellant separated from service.  Spondylolisthesis of 
L5-S1 was reported by an August 1992 VA X-ray report, by 
August 1975 private X-ray report, and by the July 1971 
private X-ray report.  These four findings over the course of 
25 years represent a continuity of symptomatology linking the 
current finding to that in July 1971, about nine months after 
the appellant separated from service.  The medical evidence 
of record does not include an examiner's opinion relating the 
July 1971 finding to the appellant's allegations of an injury 
in service, but that connection is suggested by the August 
1975 private physician's statement that the spondylolisthesis 
found at that time was related to an "antedated" condition, 
possibly an in-service injury.  

On consideration of the foregoing evidence, it is not 
absolutely clear that the appellant's current low back 
disability preexisted active service and underwent increased 
disability through the rigors normally associated with such 
service.  But, the Board concludes that there exists at least 
an approximate balance of positive and negative evidence as 
to whether the spondylolisthesis of L5-S1 initially found 
shortly after service in July 1971 is related to the 
appellant's service, ending in October 1970, and his current 
spondylolysis at L5 with spondylolisthesis.  Such reasonable 
doubt is, however, resolved in his favor as the fact that it 
became symptomatic soon after service suggests that it very 
likely increased in disability therein.  Moreover, the VA 
examiner in his March 1997 addendum and medical opinion 
appears convinced that this is the case.  The latter evidence 
is deemed by the Board to be highly probative and persuasive 
in this matter.  


ORDER

Service connection for spondylolysis at L5 with 
spondylolisthesis is granted.  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

